DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 14 May 2021 is acknowledged and entered.  Following the amendment, claims 6 and 17 are canceled, and claims 1, 5, 8-12, 19, 20 and 23-25 are amended.    
Currently, claims 1, 2, 5, 8-12, 14-16 and 18-25 are pending, and claims 1, 2, 5, 8-12, 16 and 18-25 are under consideration. Claims 14 and 15 remain withdrawn from further consideration as being drawn to a non-elected invention. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 6 and 17 are moot as the applicant has canceled the claims.
The lack of written description rejection of claims 1, 2, 5, 8-12, 16, 18-23 and 25 under 35 U.S.C. 112(a) are withdrawn in view of applicant’s amendment.
The rejection of claim 24 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.

Formal Matters:
Specification 
Title 
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed.  

Rejection under 35 U.S.C. §101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Applicants argument filed on 14 May 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 9 of the response, the applicant argues that claim 10 has been amended to recite, "determining a positive prediction, prognosis and/or diagnosis of said inflammatory response associated with schizophrenia, and treating the subject with vitamin D3 supplementation and/or antibioitic and/or antiviral treatment", thereby obviating the rejection.
This argument is not persuasive because of the following: the amended claim 10 recites “wherein said treatment is efficient if the level of 25-hydroxyvitamin D3 and/or MMP-9 is approaching a predetermined control level for these metabolites; wherein said treatment is not efficient if the level of 25-hydroxyvitamin D3 and/or MMP- 9 is not approaching the predetermined control level for these metabolites; and determining a positive prediction, prognosis and/or diagnosis of said inflammatory response associated with schizophrenia, and treating the subject with vitamin D3 supplementation and/or antibioitic and/or antiviral treatment”, which seems to divide the patients into two groups after treatment, and seems only one group would continue the treatment.  Thus, the claim still encompasses the subjects not being treated, which constitute judicial exception without significantly more.    

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Conclusion:
Claims 1, 2, 5, 8, 9, 18 and 21-25 are allowable.  



Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DONG JIANG/
Primary Examiner, Art Unit 1646
9/18/21